DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a lithographic printing plate precursor”; “a hydrophilic support” ; coating including a crosslinkable composition and a photopholymerizable composition (see claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of group I  in the reply filed on group I (claims 16-35) is acknowledged.  The traversal is on the ground(s) that “the claim of group II is directed to an apparatus comprising a heating element and at least one UV LED radiation bar specifically designed for carrying out the method of group I”.  In view of Applicant’s arguments and upon reconsideration of the Restriction Requirement, the Examiner has decided that it would be more beneficial to the Applicant to examine all claims as originally filed.  Thus, the Restriction made on March 17, 2022 is hereby vacated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34 and 36 are rejected under 35 U.S.C 102(a) (1) as being anticipated by Lingier et al (US 9,751,295).
As to claims 34 and 35, Lingier discloses an apparatus for processing a lithographic printing plate and an apparatus for posting treating a processed printing plate/cured printing plate and comprising all features of the instant claims such as: a development/gumming section (see col.4, lines 53-57) and a drying section/heating element/curing device (see col.4, lines 65-66) wherein the drying section has at least one UV LED radiation bar (see col.11, lines 1-23)

Claims 16-17, 23-24, 27, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steenackers et al (US 10,151,975 B2).
As to claims 16, 34 and 36, Steenackers discloses a method for making a negative working lithographic printing plate and comprising all features of the instant claims such as: image-wise exposing a lithographic printing plate precursor including a hydrophilic support and a coating provided on the hydrophilic support, the coating including a crosslinkable composition and/or a photopolymeriazable composition (see col.3, lines 16-21); developing the lithographic printing plate precursor (see col.20, lines 21-22); drying and/or heating the lithographic printing plate precursor to obtain a lithographic printing plate (see col.20, lines 35-40) and subjecting the lithographic printing plate to UV LED radiation (see col.28, lines 34-35). 
As to claim 17, wherein the coating has a radical polymerization initiator, a radical polymerizable compound and a binder polymer (see col.21, lines 25-36; col.24, lines 8-35).
As to claim 23, wherein the lithographic printing plate is not subjected to a preheat step (for example: an optional step) between the image-wise exposing and the developing (see col.28, lines 20-22). 
As to claims 24 and 27, wherein the developing of the lithographic printing plate precursor is performed with a gum solution (see col.29, line 12-15).
As to claim 34, Steenackers discloses an apparatus for processing a lithographic printing plate having a development/gumming section and a dry section (see col.30, lines 14-16) and wherein the drying section has at least one UV LED radiation bar (see col.30, line 17). 
As to claim 36 Steenackers discloses an apparatus for post treating a processing printing plate having a heating element (see col.30, line 14-16) and at least one UV LED radiation bar (see col. 30, line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22, 25-26, 28-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al (US 10, 151,975).
As to claims 18 and 30, Steenackers disclose a method for making a negative -working lithography printing plate comprising substantially all of the limitations of the instant claims. Steenackers disclose that the coating has at least one layer including a photopolymerizable composition (see col.20, lines 45-46)  but lacks to disclose the coating having a diazonium compound.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ a coating having a diazonium compound for making the negative working lithographic printing place as taught Steenackers since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
With respect to claims 19-22, Steenackers discloses the UV LED radiation having light with a wavelength from at least 150nm and up to and including 475nm (see col.8, lines 1-6).  Steenackers does not specifically disclose the UV LED radiation having light a wavelength from 315 nm to 450 nm, as well as, the power from 10̄ 6 to 15watt or the printing plate is subjected to the UV LED radiation for a time between 0.1s and 5 minutes, or the image-wise exposing the lithographic printing plate precursor is performed with light having a wavelength between 200nm and 450nm.  For the purpose of improving the quality of the lithographic printing plate, it is the Examiner’s position that in view of the teachings of Steenackers, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select a proper wavelength of the UV LED radiation, as well as the power of the radiation and the radiation time, as recited in the mentioned claims since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claims 25-26, 28-29, 31-32 and 35, Steenackers a method for making a negative working lithographic printing plate and a corresponding apparatus for processing a lithographic printing plate having a development/gumming section with a first gumming unit (see col.5, lines 10-15).  Steenackers does not specifically disclose a second gumming unit connected to a first gumming unit, as recited in the claims. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ a second gumming unit for the purpose of improving the quality of the method/apparatus of Steenackers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,962,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 16-17of the instant application are also included, inter alia, in the collective recitation of claims of the ‘923 patent.  
As to claims 16-17 of the present application, claims 1, 4 and 10 of ‘923 patent disclose respectively, 

    PNG
    media_image1.png
    256
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    297
    media_image2.png
    Greyscale

In fact, claims 16-17 of the present application are merely re-written versions/or broader versions of claims 1, 4 and 10 of the '657 patent.

                                                                Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teng (US 2012/0137908) discloses an apparatus for processing a lithographic printing plate and having substantially all of the limitations of the instant claims of the present application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/16/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882